Exhibit 10.1 Steve cunningham May 19, 2016 Dear Steve: It is with pleasure that we extend to you an offer to join Enova as our Chief Financial Officer and Executive Vice President. Here at Enova we are proud to work with the best and the brightest.If you choose to join us your total compensation will consist of a base salary, bonus, long-term incentive comp (equity), perks and benefits. Summary of compensation and benefits: · Base salary of $435,000 annually less applicable withholdings. Adjustments are commensurate with profitability and overall individual performance. You will be expected to participate in our annual review process and salaries adjustments are evaluated as merited. · You will be eligible for a Short-Term discretionary performance bonus with a target value of 70% of your base salary.Annual bonuses reflect both individual and company performance and can be a significant part of your total compensation. Eligibility for performance bonus will be prorated as of your start date; provided however that for purposes of calculating your 2016 performance bonus your start date will be deemed to be 3 months prior to your actual start date.In addition, your 2016 performance bonus will not be less than your target value, as prorated for your start date as set forth in the preceding sentence. · You will also be eligible to participate in Enova’s equity award program. Your Equity awards are in the form of restricted stock and stock options and typically made on an annual basis, with the next award anticipated to be granted in the first quarter of 2017. Target equity value is 200% of base salary. Actual award size is subject to discretion and approval of the board of directors of Enova International, Inc.You will also receive a one-time sign-on equity grant of $750,000, as soon as is reasonable practicable after your start date at Enova, in the form of restricted stock (vesting 25% per year over 4 years). All terms and conditions, including those for vesting, forfeiture, and ownership guidelines, are set forth in Enova’s Long-Term Incentive Plan. · You will receive a $525,000 sign-on bonus, 1/3rd being paid within 30 days of your date of employment, 1/3rd being paid one year from your start date and 1/3rd being paid on the second anniversary of your start date. Repayment to the company of the first payment will be required upon request if the employee separates voluntarily earlier than 12 months from the date of employment. · In addition to the healthcare benefits below, you and your eligible dependents are eligible for our supplemental insurance plan.This Medical Expense Reimbursement Plan (MERP) will reimburse up to an annual maximum of eligible out of pocket expenditures for medical, dental and vision care incurred by you or your dependents and which are not covered by Enova’s group health plans. · In the same calendar year you commence employment, you become a participant in Enova’s Supplemental Executive Retirement Plan (SERP), a nonqualified deferred compensation plan with employer contributions. The actual amount of contributions credited to your account will be determined and approved each year by the Compensation Committee. This typically happens no later than February each year. Your target contribution is 9% of your SERP eligible compensation during each year. · Details on your participation in the 401(k) Savings Plan are in the following documents.Initially, you may change your deferral percentage at any time by electing a deferral between 0% and 75% of your 401(k) eligible compensation (subject to IRS limitations). · Nonqualified Deferred Compensation Plan.As an HCE, you will be eligible to defer compensation into the Enova Nonqualified Savings Plan, a nonqualified deferred compensation plan beginning in 2017.The Nonqualified Savings Plan in many ways mirrors the 401(k) Plan; however, there is no company match in the Nonqualified Savings Plan to the extent you are eligible to receive the full match under the 401(k) Plan. · You qualify for 21 PTO (paid time off) days annually. Accrual begins first of the month after 30 days of service and is prorated for new hires. You’re eligible to use PTO first of the month following 30 days of employment. You may carry over a maximum of five days of unused PTO time each year · Severance Pay Plan for Executives.Under applicable circumstances, you will be eligible to participate in Enova International, Inc. Severance Pay Plan for Executives, or an equivalent or successor thereto for Enova, on such terms and conditions as may be in effect and may apply to your situation at any particular time. · Concurrently with your start at Enova we will jointly enter into Enova’s standard that we will execute a Change in Control Severance and Restrictive Covenants Agreement for executive officers.
